JAMES L. DENNIS, Circuit Judge,
concurring in part and concurring in the judgment:
The Oil Pollution Act of 1990 (“OPA”), 33 U.S.C. § 2701 et seq., imposes strict liability on those responsible for oil spills “into or upon the navigable waters or adjoining shorelines” of the United States. Id. § 2702. It provides for recovery of removal costs and of six categories of damages that “result from” such incidents, including damages for “loss of profits or impairment of earning capacity due to the injury, destruction, or loss of real property, personal property, or natural resources.” Id. § 2702(b)(2)(E).
*379The oil spill from BP’s Macondo oil well and Deepwater Horizon drilling rig into the Gulf of Mexico, which continued from April 20 to July 15, 2010, caused damages in all of the six OPA categories. Following the unprecedented spill that affected thousands of businesses across the Gulf Coast and surrounding regions, it seemed apparent that BP’s liability for business economic loss {viz., “loss of profits or impairment of earning capacity”) could be enormous. However, the full scope of § 2702(b)(2)(E) liability, which is defined as affording recompense for business economic loss “due to” property and environmental damage that “result[s] from” a covered oil spill, had not yet been, and still has not been, judicially construed. Furthermore, the scope of such liability was, and still is, subject to intense scholarly debate.1
For these and other reasons, BP and the economic-loss claimants entered a settlement agreement adopting clearer definitions and formulas for the payment of such claims. At their request, the district court approved the settlement agreement as a class-action settlement in its consent decree.
Within days of the district court’s judgment, however, BP brought this litigation, which has evolved into BP asking the courts to interpret the settlement agreement and consent decree to require certain economic-loss claimants to prove, with trial-type evidence, that their losses were caused by the oil spill, regardless of whether they have met the definitions and formulas provided by the settlement agreement and consent decree. The district court rejected BP’s demands, and BP appealed. The majority of this panel, first, addressing an issue of how damages should be calculated, vacated the district court’s judgment and remanded with instructions to determine whether the claims administrator was converting claimants’ accrual-method accounting data into cash-method data. Second, addressing whether claimants must satisfy causation requirements external to the settlement agreement’s text, the majority of this panel ordered the district court to “expeditiously craft” a “narrowly-tailored injunction” that would allow “those who experienced actual injury traceable to loss from the Deepwater Horizon accident to continue to receive recovery but those who did not do not receive their payments” pending further decision of the court. In re Deepwater Horizon, 732 F.3d 326, 345-46 (5th Cir.2013) (Clement, J.). I dissented from the panel majority’s vacatur and remand because, in my view, BP’s action was an unwarranted attempt to change the terms of the settlement agreement and the district court’s judgment rejecting that attempt should have been affirmed. Id. at 361 (Dennis, J., concurring in part and dissenting in part).
Next, after the district court issued an injunction, BP filed an “emergency motion” in this court seeking to have this panel order the district court to expand the injunction’s scope. BP’s Mot. (Doc. No. 195, filed Nov. 21, 2013). A majority of this panel remanded to the district court and ordered it to give further “expeditious consideration” in the first instance to the “issue of causation” and to revise the injunction as found needed. In re Deepwa-*380ter Horizon, No. 13-30315 (5th Cir. filed Dec. 2, 2013). I dissented from the panel’s remand and order because I thought the district court had acted correctly and I agreed with the reasons it had assigned; moreover, I stated that BP’s belated attempt to raise the issue of causation of damages under the OPA clearly did not survive BP’s entering voluntarily into the settlement agreement and consent decree and failing to raise the causation issue in the initial proceedings in the district court and appeal. Id. (Dennis, J., dissenting).
After this second remand, the district court, first, granted BP certain partial relief it sought regarding the court’s interpretation of the settlement agreement’s provisions for calculating damages and ordered the claims administrator to adopt and implement a policy for matching revenue and corresponding variable expenses when calculating business-economic-loss claims. Second, the district court held that the settlement agreement would be interpreted as written without any judicial gloss. Third, the district court held that BP was judicially estopped from pursuing its causation arguments because those arguments contradicted numerous representations BP had made to the district court and this circuit court regarding how the settlement agreement should be interpreted and implemented. The district court explained, essentially, that BP had long maintained that the settlement agreement’s definitions and formulas were the sole relevant provisions for processing claims, and such statements on BP’s part clearly contradicted BP’s new arguments that claimants must also prove causation with supporting evidence. And the district court rejected BP’s arguments under Article III, Rule 23, and the Rules Enabling Act. In re: Oil Spill by the Oil Rig “Deepwater Horizon” in the Gulf of Mexico, on April 20, 2010, No. 10-MD-2179 (E.D.La. filed Dec. 24, 2013).
BP has now lodged another appeal and motion with this panel, seeking to have this court, not the district court, “permanently enjoin” the claims administrator from processing claims from claimants who have not proven with trial-type evidence that their “alleged injuries” are “traceable to the Deepwater Horizon oil spill.” BFs Mot. (Doc. No. 231, filed Dec. 30, 2013).
Although I continue to adhere to the views I expressed previously in this case, I now join Judge Southwick in affirming the district court’s December 24, 2013 order interpreting the settlement agreement as written and declining to add, by judicial gloss, any additional requirements, procedures, or other provisions not contained in the text of the settlement agreement and consent decree and its attached exhibits. I agree with Judge Southwick that BP’s renewed motion for an injunction should be denied and that no injunction against the payment of business-economic-loss claims shall continue. I also agree that we are bound by the certification panel’s Article III, Rule 23, and Rules Enabling Act rulings in its January 10, 2014 opinion and decision. Accordingly, for these reasons, I concur in the above-described conclusions reached by Judge Southwick and in the judgment he has written for the majority of this panel.

. See John C.P. Goldberg, Liability for Economic Loss in Connection with the Deepwater Horizon Spill, 30 Miss. C.L.Rev. 335 (2011); David W. Robertson, The Oil Pollution Act’s Provisions on Damages for Economic Loss, 30 Miss. C.L.Rev. 157 (2011); John C.P. Goldberg, OPA and Economic Loss: A Reply to Professor Robertson, 30 Miss. C.L.Rev. 203 (2011); David W. Robertson, OPA and Economic Loss: A Response to Professor Goldberg, 30 Miss. C.L.Rev. 217 (2011).